

115 HR 3763 IH: Smarter EPSCoR Act
U.S. House of Representatives
2017-09-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3763IN THE HOUSE OF REPRESENTATIVESSeptember 13, 2017Mr. Foster (for himself and Mr. LoBiondo) introduced the following bill; which was referred to the Committee on Science, Space, and TechnologyA BILLTo require a per capita calculation for eligibility of a jurisdiction to participate in the EPSCoR
			 program of the National Science Foundation, and for other purposes.
 1.Short titleThis Act may be cited as the Smarter EPSCoR Act. 2.Per capita calculation for eligibility of a jurisdiction to participate in EPSCoRIn determining the eligibility of a jurisdiction to participate in the Established Program to Stimulate Competitive Research program described under section 517 of National Science Foundation Authorization Act of 2010 (42 U.S.C. 1862p–9), the Director of the National Science Foundation shall ensure that the proportion of the total amount of National Science Foundation research support attributed to a jurisdiction over a 3-year period is calculated on a per capita basis.
		